 



Exhibit 10.2
Alliance Semiconductor Corporation
2575 Augustine Dr.
Santa Clara, CA 95054
Notice of Grant of Stock Options and Option Agreement

     
Karl H. Moeller, Jr.
  Option Number:
c/o Alliance Semiconductor Corporation
  Plan:                         2002 Stock Option Plan, as amended
2575 Augustine Dr.
   
Santa Clara, CA United States 95054
  ID:

Effective 1/13/2006, you were granted a(n) Incentive Stock Option to buy 25,000
shares of Alliance Semiconductor (the Company) stock at $2.6600 per share.
The total option price of the shares granted is $66,500.00.
Shares will vest in increments on the vesting dates shown in the table below.

                      Shares   Vesting Date   Expiration         5,000  
1/13/2007   1/12/2016         5,000   1/13/2008   1/12/2016         5,000  
1/13/2009   1/12/2016         5,000   1/13/2010   1/12/2016         5,000  
1/13/2011   1/12/2016    

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

     
/s/ Melvin L. Keating
  January 20, 2006
 
   
ALLIANCE SEMICONDUCTOR CORPORATION
   
By: Melvin L. Keating
  Date
Title: Interim President and Chief Executive Officer
   
 
   
/s/ Karl H. Moeller, Jr.
  January 20, 2006
 
   
Karl H. Moeller, Jr.
  Date

 



--------------------------------------------------------------------------------



 



Option Agreement
This Option Agreement (“Option Agreement”) and the attached Notice of Grant of
Stock Options and Option Agreement (“Notice”), forming one agreement
(“Agreement”), is entered into as of effective date specified in the Notice
(“Effective Date”) by and between Alliance Semiconductor Corporation, a Delaware
corporation with executive offices at 2575 Augustine Drive, Santa Clara,
California 95054 (“Company”) and the optionee specified in the Notice
(“Optionee”).

1.   Grant of Option

The Company hereby grants to the Optionee an option (“Option”) to purchase the
total number of shares of common stock, $0.0l par value, of the Company set
forth in the Notice (“Shares”) at the exercise price per share set forth in the
Notice (“Exercise Price”), subject to all of the terms and conditions of this
Agreement and the Company’s 2002 Stock Option Plan, as amended to the date
hereof (“Plan”). If designated as an Incentive Stock Option in the Notice, this
Option is intended to qualify as an “incentive stock option” (“ISO”) within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended
(“Revenue Code”). Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2.   Exercise Period of Option

Subject to the terms and conditions of the Plan and this Option Agreement, this
Option shall become exercisable as to portions of the Shares as described in the
Notice, provided, however, that this Option shall expire on the Expiration Date
set forth above and must be exercised, if at all, on or before the Expiration
Date.

3.   Restriction on Exercise

This Option may not be exercised unless such exercise is in compliance with the
Securities Act of 1933 and all applicable state securities laws as they are in
effect on the date of exercise, and the requirements of any stock exchange or
national market system on which the Company’s common stock may be listed at the
time of exercise. Optionee understands that the Company is under no obligation
to register, qualify or list the Shares with the Securities and Exchange
Commission (“SEC”), any state securities commission or any stock exchange to
effect such compliance.

4.   Termination of Option

Except as provided below in this Paragraph, this Option shall terminate and may
not be exercised if Optionee ceases to be employed by the Company or any Parent
or Subsidiary of the Company (or, in the case of a nonqualified stock option, an
Affiliate of the Company). Optionee shall be considered to be employed by the
Company or any Parent, Subsidiary or Affiliate of the Company for all purposes
under Paragraph 2 and this Paragraph 4 if Optionee is an officer, director or
full-time employee of the Company or of any Parent, Subsidiary or Affiliate of
the Company or if the Committee determines that Optionee is rendering
substantial services as a part-time employee, consultant, contractor or adviser
to the Company or to any Parent, Subsidiary or Affiliate of the Company. The
Committee shall have discretion to determine whether Optionee has ceased to be
employed by the Company or by any Parent, Subsidiary or Affiliate of the Company
and the effective date on which such employment terminated (the “Termination
Date”).

-1-



--------------------------------------------------------------------------------



 



4.1   Termination Generally

If Optionee ceases to be employed by the Company or by any Parent, Subsidiary or
Affiliate of the Company for any reason except death or disability, this Option,
to the extent (and only to the extent) that it would have been exercisable by
Optionee on the Termination Date, may be exercised by Optionee within thirty
(30) days after the Termination Date, but in no event later than the Expiration
Date.

4.2   Death or Disability

If Optionee’s employment with the Company or with any Parent, Subsidiary or
Affiliate of the Company is terminated because of the death of Optionee or the
disability of Optionee within the meaning of Section 22(e)(3) of the Revenue
Code, this Option, to the extent (and only to the extent) that it would have
been exercisable by Optionee on the Termination Date, may be exercised by
Optionee (or by Optionee’s legal representative) within six (6) months after the
Termination Date, but in no event later than the Expiration Date.

4.3   No Right to Employment

Nothing in the Plan or in this Option Agreement shall confer on Optionee any
right to continue in the employ of, or other relationship with, the Company or
with any Parent, Subsidiary or Affiliate of the Company or limit in any way the
right of the Company or of any Parent, Subsidiary or Affiliate of the Company to
terminate Optionee’s employment or other relationship at any time, with or
without cause.

5.   Manner of Exercise

5.1   Exercise Agreement

This Option shall be exercisable by delivery to the Company of an executed
written Stock Option Exercise Agreement in the form attached hereto, or in such
other form as may be approved by the Company (“Exercise Agreement”), which shall
set forth Optionee’s election to exercise some or all of this Option, the number
of Shares being purchased, any restrictions imposed on the Shares and such other
representations and agreements as may be required by the Company to comply with
applicable securities laws.

5.2   Exercise Price

Such Exercise Agreement shall be accompanied by full payment of the Exercise
Price for the Shares being purchased. Payment for the Shares may be made in cash
(by check) or, where permitted by law:

5.2.1   by cancellation of indebtedness of the Company to Optionee;

5.2.2   where approved by the Committee, by surrender of shares of common stock
of the Company having a Fair Market Value equal to the exercise price of the
Option that have been owned by Optionee for more than six (6) months (and which
have been paid for within the meaning of SEC Rule 144 and, if such Shares were
purchased from the Company by use of a promissory note, such note has been fully
paid with respect to such shares), or were obtained by Optionee in the open
public market; and are clear of all liens, claims, encumbrances and security
interests

-2-



--------------------------------------------------------------------------------



 



(provided, however, that in the case of ISOs, the Committee’s approval must have
been made at the time of grant);

5.2.3   by waiver of compensation due or accrued to Optionee for services
rendered;   5.2.4   provided that a public market for the Company’s stock
exists, through a “same day sale” commitment from Optionee and a broker-dealer
that is a member of the National Association of Securities Dealers (an “NASD
Dealer”) whereby Optionee irrevocably elects to exercise the Option and to sell
a portion of the Shares so purchased to pay for the Exercise Price and whereby
the NASD Dealer irrevocably commits upon receipt of such Shares to forward the
Exercise Price directly to the Company; or   5.2.5   by any combination of the
foregoing.

5.3   Withholding Taxes       Prior to the issuance of the Shares upon exercise
of this Option, Optionee must pay or make adequate provision for any applicable
federal, state or local withholding obligations of the Company. Optionee may
provide for payment of Optionee’s minimum statutory withholding taxes upon
exercise of the Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld, all
as set forth in Section 6.3 of the Plan. In such case, the Company shall issue
the net number of Shares to Optionee by deducting the Shares retained from the
Shares exercised.   5.4   Issuance of Shares       Provided that such Exercise
Agreement and payment are in form and substance satisfactory to counsel for the
Company, the Company shall cause the Shares to be issued in the name of
Optionee, Optionee’s legal representative or Optionee’s authorized assignee.
Optionee hereby agrees that in the event that Optionee elects to pay for the
Shares by means of a “same day sale” as set forth in Section 5.2.4, Optionee
shall cause the NASD Dealer to pay the Company the Exercise Price for the
Shares. The Company hereby agrees to permit a “same day sale” sufficient to
enable the NASD Dealer to pay the Company the Exercise Price for the Shares.

6.   Market Standoff Agreement

Optionee agrees in connection with any registration of the Company’s securities
that, upon the request of the Company or the underwriters managing any public
offering of the Company’s securities, Optionee will not sell or otherwise
dispose of any Shares or any other securities of the Company without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time from the effective date of such registration as the Company
or the underwriters may specify for employee shareholders generally. Optionee
understands and agrees that, in order to ensure compliance with the market
standoff agreement, the Company may issue appropriate “stop-transfer”
instructions to its transfer agent.

7.   Notice of Disqualifying Disposition of ISO Shares

If the Option granted to Optionee herein is an ISO, and if Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to the ISO within the
date two years after the Date of Grant, or the date one year after exercise of
the ISO with respect to the Shares to be sold or disposed, Optionee shall
immediately notify the Company in writing of such disposition. Optionee
acknowledges and agrees that

-3-



--------------------------------------------------------------------------------



 



Optionee may be subject to income tax withholding by the Company on the
compensation income recognized by Optionee from any such early disposition by
payment in cash (or in Shares, to the extent permissible under Section 5.3) or
out of the current wages or other earnings payable to Optionee. Optionee hereby
authorizes his/her broker(s) to provide the Company, promptly at the Company’s
request, with any information concerning the Shares, now or previously in
Optionee’s account(s) with such broker(s), as the Company may request. Optionee
agrees that this authorization may not be revoked or modified in any manner
except pursuant to a writing signed by both Optionee and the Company.

8.   Nontransferability of Option

If this Option is an ISO, or if Optionee is an Insider subject to Section 16(b)
of the Securities Exchange Act of 1934, then this Option may not be transferred
in any manner other than by will or by the law of descent and distribution and
may be exercised during the lifetime of Optionee only by Optionee. Otherwise,
this Option may only be transferred to Optionee’s immediate family, to a trust
for the benefit of Optionee or Optionee’s immediate family, or to a charitable
entity qualified under Revenue Code Section 501(c), where “immediate family”
shall mean spouse, lineal descendant or antecedent, brother or sister. The terms
of this Option shall be binding upon the executors, administrators, successors
and assigns of Optionee.

9.   Tax Consequences

Set forth below is a brief summary as of the date this form of Option Agreement
was adopted of some of the federal and California tax consequences of exercise
of this Option and disposition of the Shares. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

9.1   Exercise of ISO       If this Option qualifies as an ISO, there will be no
regular federal income tax liability or California income tax liability upon the
exercise of the Option, although the excess, if any, of the Fair Market Value of
the Shares on the date of exercise over the Exercise Price will be treated as an
adjustment to alternative minimum taxable income for federal income tax purposes
and may subject Optionee to an alternative minimum tax liability in the year of
exercise.   9.2   Exercise of Nonqualified Stock Option       If this Option
does not qualify as an ISO, there may be a regular federal income tax liability
and a California income tax liability upon the exercise of the Option. Optionee
will be treated as having received compensation income (taxable at ordinary
income tax rates) equal to the excess, if any, of the Fair Market Value of the
Shares on the date of exercise over the Exercise Price. The Company may be
required to withhold from Optionee’s compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.   9.3   Disposition of Shares      
In the case of a nonqualified stock option (an “NQSO”), if Shares are held for
more than one year before disposition, any gain on disposition of the Shares
will be treated as long-term capital gain for federal and California income tax
purposes. In the case of an ISO, if Shares are held for more than one year after
the date of exercise and more than two years after the Date of Grant, any gain

-4-



--------------------------------------------------------------------------------



 



    on disposition of the Shares will be treated as long-term capital gain for
federal and California income tax purposes. If Shares acquired pursuant to an
ISO are disposed of within such one year or two year periods (a “disqualifying
disposition”), gain on such disqualifying disposition will be treated as
compensation income (taxable at ordinary income rates) to the extent of the
excess, if any, of the Fair Market Value of the Shares on the date of exercise
over the Exercise Price (the “Spread”), or, if less, the difference between the
amount realized on the sale of such Shares and the Exercise Price. Any gain in
excess of the Spread shall be treated as capital gain.

10.   Change of Control Acceleration.

Notwithstanding the above, in the event of a Change of Control (as defined
below) and irrespective of whether this Option is assumed, substituted or
terminated in connection with the transaction, the vesting and exercisability of
this Option shall accelerate such that this Option shall become vested and
exercisable to the extent of 100% of the Shares then unvested, effective
immediately prior to the consummation of the transaction. For purposes of this
Agreement, a “Change of Control” means:

  (i)   a sale, transfer or disposition of all or substantially all of the
Company’s assets other than to (A) a corporation or other entity of which at
least a majority of its combined voting power is owned directly or indirectly by
the Company, (B) a corporation or other entity owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of Company common stock, or (C) a continuing or surviving entity
described in subsection (ii) below;     (ii)   any merger, consolidation or
other business combination transaction of the Company with or into another
corporation, entity or person, other than a transaction in which the holders of
at least a majority of the shares of voting capital stock of the Company
outstanding immediately prior to such transaction continue to hold (either by
such shares remaining outstanding or by their being converted into shares of
voting capital stock of the surviving entity) a majority of the total voting
power represented by the shares of voting capital stock of the Company (or the
surviving entity) outstanding immediately after such transaction; or     (iii)  
the direct or indirect acquisition (including by way of a tender or exchange
offer) by any person, or persons acting as a group, of beneficial ownership or a
right to acquire beneficial ownership of shares representing a majority of the
voting power of the then outstanding shares of capital stock of the Company;
provided that the term “person” shall not include the Company or those entities
described in subsections (i)(A) and (B) above.         Notwithstanding anything
stated herein, a transaction shall not constitute a “Change of Control” if its
sole purpose is to change the state of the Company’s incorporation, to create a
holding company that will be owned in substantially the same proportions by the
persons who hold the Company’s securities immediately before such transaction,
or to consummate an equity financing approved by the Board.

11.   Interpretation

Any dispute regarding the interpretation of this Option Agreement shall be
submitted by Optionee or the Company to the Committee for review. The resolution
of such a dispute by the Board or Committee shall be final and binding on the
Company and on Optionee.

-5-



--------------------------------------------------------------------------------



 



12.   Privileges of Stock Ownership

Optionee shall not have any of the rights of a stockholder with respect to any
Shares until Optionee exercises the Option and pays the Exercise Price.

13.   Notices

All notices required or permitted by this Agreement must be in writing and shall
be deemed to have been duly given if delivered by hand; mailed, postage prepaid,
by certified or registered mail, return receipt requested; or deposited with any
return receipt express courier, prepaid; and addressed to Company at the address
listed above or Optionee at their address listed in the Notice. Optionee shall
be obligated to timely notify the Company in writing of any change in Optionee’s
address. Notice of change of address shall be effective only when done in
accordance with this subparagraph. All notices shall be deemed to have been
given or delivered upon: personal delivery; three days after deposit in the
United States mail by certified or registered mail, return receipt requested; or
one business day after deposit with any return receipt express courier
(prepaid).

14.   Successors and Assigns

The Company may assign any of its rights under this Option Agreement. This
Option Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Option Agreement shall be binding upon Optionee and
Optionee’s heirs, executors, administrators, legal representatives, successors
and assigns.

15.   Entire Agreement

The Notice, the Plan, and the Exercise Agreement are incorporated herein by this
reference. This Option Agreement, the Notice, the Plan and the Exercise
Agreement (the “Stock Agreements”) constitute the entire agreement of the
parties hereto and supersede all prior undertakings and agreements, oral or
written, with respect to the subject matter hereof. The Stock Agreements may not
be contradicted by evidence of any prior or contemporaneous agreement. To the
extent that the policies and procedures of the Company apply to Optionee and are
inconsistent with the terms of the Stock Agreements, the provisions of the Stock
Agreements shall control.

16.   Amendments and Waivers

None of the Stock Agreements may be modified, amended, or terminated except by
an instrument in writing, signed by each of the parties (in the case of the
Company, such instrument must be signed by the President of the Company to be
effective). No failure to exercise and no delay in exercising any right, remedy,
or power under any of the Stock Agreements shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, or power under
any of the Stock Agreements preclude any other or further exercise thereof, or
the exercise of any other right, remedy, or power provided herein or by law or
in equity. All rights and remedies, whether conferred by any of the Stock
Agreements, by any other instrument or by law, shall be cumulative, and may be
exercised singularly or concurrently.

17.   Severability and Enforcement

If any provision of this Agreement is held invalid, illegal or unenforceable in
any respect (“Impaired Provision”), (a) such Impaired Provision shall be
interpreted in such a manner as to preserve, to the maximum extent possible, the
intent of the parties, (b) the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and
(c) such decision shall not

-6-



--------------------------------------------------------------------------------



 



affect the validity, legality or enforceability of such Impaired Provision under
other circumstances. The parties agree to negotiate in good faith and agree upon
a provision to substitute for the Impaired Provision in the circumstances in
which the Impaired Provision is invalid, illegal or unenforceable.

18.   Attorneys’ Fees and Costs

In any legal action, arbitration, or other proceeding brought to enforce or
interpret the terms of any of the Agreements, the substantially prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs.

19.   Governing Law and Jurisdiction

The Stock Agreements shall be governed by and construed in accordance with the
law of the State of California, without reference to that body of law concerning
choice of law or conflicts of law, except that the General Corporation Law of
Delaware (“GCLD”) shall apply to all matters governed by the GCLD, including
without limitation matters concerning the validity of grants of stock options
and actions of the Company’s board of directors or any committee thereof.

20.   Action by the Company

All actions required or permitted to be taken under any of the Stock Agreements
by the Company, including without limitation, exercise of discretion, consents,
waivers, and amendments to any of the Agreements, shall be made and authorized
only by the President or by his or her representative specifically authorized to
fulfill these obligations under the Stock Agreements.

21.   No Duty to Disclose

Optionee acknowledges and agrees that neither the Company nor any of the
Company’s officers, directors, shareholders, employees, agents or
representatives has any duty or obligation to disclose to Optionee any
information whatsoever, including but not limited to information concerning the
Company that might if made public affect the value of the Shares. Such
information includes without limitation any information concerning the Company’s
actual or potential financial performance, actual or potential material
contracts to which the Company is or may become a party, or actual or potential
material transactions that involve or may involve the Company, including but not
limited to plans to effect a merger or to acquire or dispose of a material
amount of assets. Optionee acknowledges and understands that he or she (a) might
exercise his or her Option (or a portion thereof) prior to the public
dissemination of such information, and that the value of the Shares may decrease
after the public dissemination of such information, or (b) might exercise his or
her Option (or a portion thereof) and sell, pledge or encumber the Shares (or a
portion thereof) prior to the public dissemination of such information, and that
the value of the Shares may increase after the public dissemination of such
information; and Optionee acknowledges and agrees that he or she will not bring
or participate in any claim whatsoever against the Company or against any of the
Company’s officers, directors, shareholders, employees, agents or
representatives related to the failure to have disclosed such information prior
to Optionee’s exercise and/or sale, pledge or encumbrance.

22.   Agreement to Arbitrate

Optionee and the Company recognize that differences may arise between them
during or following Optionee’s employment with the Company, and that those
differences may or may not be related to the grant of options herein or to
Optionee’s employment. Optionee understands and agrees that by entering into
this Option Agreement, Optionee anticipates the benefits of a speedy, impartial
dispute-resolution

-7-



--------------------------------------------------------------------------------



 



procedure of any such differences. As used in this Section 22, the “Company”
shall also refer to all benefit plans, the benefit plans’ sponsors, fiduciaries,
administrators, affiliates, and all successors and assigns of any of them.

22.1   Arbitrable Claims       ALL DISPUTES BETWEEN OPTIONEE (AND HIS SUCCESSORS
AND ASSIGNS) AND THE COMPANY (AND ITS AFFILIATES, SHAREHOLDERS, DIRECTORS,
OFFICERS AND ASSIGNS) RELATING IN ANY MANNER WHATSOEVER TO THE EMPLOYMENT OR
TERMINATION OF OPTIONEE, INCLUDING WITHOUT LIMITATION ALL DISPUTES ARISING UNDER
ANY OF THE STOCK AGREEMENTS (“ARBITRABLE CLAIMS”) SHALL BE RESOLVED BY
ARBITRATION. Arbitrable Claims shall include, but are not limited to, contract
(express or implied) and tort claims of all kinds, as well as all claims based
on any federal, state, or local law, statute, or regulation (including but not
limited to claims alleging unlawful harassment or discrimination in violation of
Title VII and/or Title IX of the U.S. Code, of the Age Discrimination in
Employment Act, of the Americans with Disabilities Act, of state statute, or
otherwise), excepting only claims under applicable workers’ compensation law and
unemployment insurance claims. Arbitration shall be final and binding upon the
parties and shall be the exclusive remedy for all Arbitrable Claims. Except as
provided in the following sentences of this Paragraph 21(a).   22.2  
Arbitration Procedure   22.2.1   American Arbitration Association Rules;
Initiation of Arbitration; Location of Arbitration. Arbitration of Arbitrable
Claims shall be in accordance with the Employment Dispute Resolution Rules of
the American Arbitration Association (“AAA Employment Rules”), except as
provided otherwise in this Option Agreement. Arbitration shall be initiated by
providing written notice to the other party with a statement of the claim(s)
asserted, the facts upon which the claim(s) are based, and the remedy sought.
The arbitration shall take place in San Jose, California or in the county in
which the claims arose.   22.2.2   Selection of Arbitrator. All disputes
involving Arbitrable Claims shall be decided by a single arbitrator
(“Arbitrator”), who shall be selected as follows. The American Arbitration
Association (“AAA”) shall give each party a list of eleven (11) arbitrators
drawn from its panel of employment arbitrators. Each party may strike all names
on the list it deems unacceptable. If only one common name remains on the lists
of all parties, that individual shall be designated as the Arbitrator. If more
than one common name remains on the lists of all parties, the parties shall
strike names alternately until only one remains. If no common name remains on
the lists of all parties, the AAA shall furnish an additional list or lists
until an Arbitrator is selected. Notwithstanding any other provision herein to
the contrary, if a party strikes all eleven names on each of the first and the
second lists provided by the AAA, such party shall be deemed to have stricken
such names in bad faith, and all twenty-two names on the lists shall be deemed
acceptable to such party, and the other party shall select the Arbitrator.  
22.2.3   Conduct of the Arbitration.

22.2.3.1      Discovery. To help prepare for the arbitration, Optionee and the
Company shall be entitled to conduct that discovery that the arbitrator deems
necessary to enable the party to reasonably investigate their claims or
defenses. At least thirty (30) days before the arbitration, the parties must
exchange lists of witnesses, including any expert witnesses, and copies of all
exhibits intended to be used at the arbitration.

-8-



--------------------------------------------------------------------------------



 



22.2.3.2      Authority. The Arbitrator shall have jurisdiction to hear and rule
on pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state in which the claim
arose, or federal law, or both, as applicable to the claim(s) asserted. The
Arbitrator shall have the authority to award equitable relief, damages, costs
and fees as provided by the law for the particular claim(s) asserted. The
arbitrator shall not have the power to award remedies or relief that a
California court could not have awarded. The Federal Rules of Evidence shall
apply. The burden of proof shall be allocated as provided by applicable law. The
Arbitrator, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of the Agreements, including but not
limited to any claim that all or any part of any of the Agreements is void or
voidable. The arbitration shall be final and binding upon the parties.
22.2.3.3      Costs. Either party, at its expense, may arrange for and pay the
cost of a court reporter to provide a stenographic record of the proceedings. If
the Arbitrator orders a stenographic record, the parties shall split the cost.
Except as otherwise provided in this Paragraph and in Paragraph 18, Optionee and
the Company shall equally share the fees and costs of the arbitration and the
Arbitrator except that Optionee shall not be required to pay any costs that the
Optionee would not be obligated to pay if his claim as brought in court.

22.3   Enforceability

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Option Agreement and to enforce an arbitration
award. Except as provided above, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim. The
Federal Arbitration Act shall govern the interpretation and enforcement of this
Paragraph.

23.   Acceptance

23.1   Optionee hereby acknowledges by signing the Notice:       I have received
a copy this Option Agreement, the Notice, the Plan and Exercise Agreement; I
have had the opportunity to consult legal counsel in regard to the Stock
Agreements, and have availed myself of that opportunity to the extent I wish to
do so (I understand the Company’s attorneys represent the Company and not
myself, and I have not relied on any advice from the Company’s attorneys); I
have read and understand this Agreement; I AM FULLY AWARE OF LEGAL EFFECT OF
THIS OPTION AGREEMENT, INCLUDING WITHOUT LIMITATION THE EFFECT OF PARAGRAPH 21
HEREOF CONCERNING ARBITRATION; and I have entered into this Agreement freely and
voluntarily and based on my own judgment and not on any representations or
promises other than those contained in this Agreement.

23.2     Optionee accepts this Option subject to all the terms and conditions of
the Plan and this Option Agreement. Optionee acknowledges that there may be
adverse tax consequences upon exercise of this Option or disposition of the
Shares and that Optionee should consult a tax adviser prior to such exercise or
disposition.

-9-



--------------------------------------------------------------------------------



 



Exercise Agreement
I hereby elect to purchase the number of shares of Common Stock of Alliance
Semiconductor Corporation, a Delaware corporation (the “Company”) as set forth
below:

             
Optionee:
      Number of Shares Purchased:    
 
           

             
Social Security Number:
      Purchase Price Per Share:  $    
 
           

             
Address:
      Aggregate Purchase Price: $    
 
           
 
           
 
           
 
           

Date of Optionee’s Stock Option Agreement: ____________________ (the “Option
Agreement”)

          Type of Option:   ¨Incentive Stock Option   Exact Name of Title
Desired for Shares: (check one)   ¨Nonqualified Stock Option            
 

Optionee hereby delivers to the Company the Aggregate Purchase Price, to the
extent permitted in the Option Agreement, as follows (check as applicable and
complete):
¨ in cash or by check in the amount of $                    ;
¨ where approved by the Committee, by delivery of fully-paid, nonassessable and
vested shares of the common stock of the Company owned by Optionee for at least
six (6) months prior to the date hereof (and which have been paid for within the
meaning of SEC Rule 144), or obtained by Optionee in the open public market, and
owned free and clear of all liens, claims, encumbrances or security interests,
valued at the current Fair Market Value of $                     per share
(provided, however, that in the case of ISOs, such Committee approval must have
been made at the time of grant);
¨ by cancellation of indebtedness of the Company to Optionee in the amount of
$                    ;
¨ by the waiver hereby of compensation due or accrued to Optionee for services
rendered in the amount of $                    ; or
¨ through a “same-day-sale” commitment, delivered herewith, from Optionee and
the NASD Dealer named therein, in the amount of $                    .
Market Standoff Agreement. Optionee agrees in connection with any registration
of the Company’s securities that, upon the request of the Company or the
underwriters managing any public offering of the Company’s securities, Optionee
will not sell or otherwise dispose of any Shares or any other securities of the
Company without the prior written consent of the Company or such underwriters,
as the case may be, for such period of time from the effective date of such
registration as the Company or the underwriters may specify for employee
shareholders generally. Optionee understands and agrees that, in order to ensure
compliance with the market standoff agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent.
Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF THE

-10-



--------------------------------------------------------------------------------



 



SHARES. OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX
CONSULTANT(S) OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR
ANY TAX ADVICE.
Entire Agreement. The Company’s 2002 Stock Option Plan (“Plan”) the Option
Agreement and Notice of Grant of Stock Options and Option Agreement (“Notice”)
are incorporated herein by reference. This Exercise Agreement, the Plan, the
Option Agreement and the Notice constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and Optionee, oral or written,
with respect to the subject matter hereof, and may not be modified except in a
writing signed by the President of the Company and Optionee.

             
Date:
      Signature of Optionee:    
 
           

-11-